CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.



PARTS PURCHASING AND SALE AGREEMENT
THIS PARTS PURCHASING AND SALE AGREEMENT (this "Agreement"), is entered as of
April 27, 2015 (the "Agreement Date"), between ACF Industries, LLC, a limited
liability company organized under the laws of Delaware ("Manufacturer"), and
American Railcar Industries, Inc., a corporation incorporated under the laws of
North Dakota ("ARI"). ARI and Manufacturer are collectively referred to herein
as "Parties", in singular or plural usage, as required by context and each Party
is referred to herein as Buyer or Seller interchangeably depending on the
context and whether or not such Party is selling or purchasing goods or
services.
WHEREAS, Seller desires to manufacture certain parts for railcars (the "Parts");
WHEREAS, the Parties desire to enter into an arrangement pursuant to which:
Seller may, from to time, sell Parts to, subject to the terms and conditions
contained herein; and
WHEREAS, Manufacturer may be required by ARI to use, for the Term hereof, ARI’s
designs for Parts to manufacture Parts at Manufacturer's plant located in
Milton, Pennsylvania or Huntington, West Virginia (the "Plant" or "Plants").
NOW, THEREFORE, in consideration of the premises and mutual promises, terms and
conditions hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree as follows:
1. Definitions. Unless context otherwise requires, capitalized terms shall have
the meaning set forth in the attached APPENDIX 1.
2. Pricing. Seller’s sale price for any Parts shall be equivalent to the Market
Price for those parts listed on Exhibit A with respect to Manufacturer, as same
may be amended in good faith from time to time by Manufacturer, and are stated
at the following website with respect to ARI: www.americanrailcarparts.com, as
same may be revised in the ordinary course of business from time to time by ARI.
In the absence of an established Market Price, the sale price will consist of
the Seller’s standard cost plus [***], FOB plant. Exhibit A pricing and Seller’s
standard cost will be updated on a calendar quarter basis.
3. Services.
(a) Designs, Engineering, and Purchasing Support. In the event that ARI, in its
capacity as Buyer hereunder, requests that Manufacturer, in its capacity as
Seller hereunder, manufacture certain Parts for Buyer, ARI may provide
Manufacturer with designs, engineering and purchasing support necessary for
Manufacturer to manufacture Parts, including, but not limited to, sourcing all
of the materials and components (other than shop-level materials such as welding
wire) (the “Materials”). Notwithstanding the foregoing, in the event that any
Materials are scarce, limited, or in short supply, ARI shall under no
circumstances be required to give Manufacturer any priority over ARI’s good
faith requirements with respect to such Materials in connection with business
activities by ARI and its subsidiaries; [***]. With respect to design and
engineering services provided by ARI to Manufacturer

1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.

hereunder, Manufacturer permits ARI to submit required paperwork to
Manufacturer’s customers, AAR and appropriate governmental bodies on behalf of,
and in the name of, Manufacturer.
(b) Accounting and Invoicing. Seller shall perform all the accounting and
invoicing functions under this Agreement utilizing Seller’s staff and computer
systems.
(c) Working Capital. Seller shall provide all working capital for inventory,
accounts receivable, operations and capital expenditures with respect to the
manufacturing and sale of Parts.
(d) Purchasing Support for Materials Supplied by Third Parties. Certain
materials to be used by Manufacturer in the manufacturing of Parts shall be
ordered from third parties by ARI on behalf of Manufacturer. The purchase orders
for such materials shall reflect that (i) Manufacturer is the purchaser and
shall be responsible for the payment of the third party supplier’s invoice
(including freight and all related charges), (ii) such materials shall be
shipped to, and maintained in inventory at the Plant, and (iii) title and risk
of loss shall pass to Manufacturer at the time of delivery FOB seller’s
facility. Manufacturer shall insure such Materials against all risk of loss or
damage due to fire, with extended coverage over such other risks as are
customarily insured against. Any and all discounts, rebates, and price
reductions applicable to such materials that result from ARI’s arrangements with
its suppliers shall accrue solely to ARI. ARI shall not be liable for the
shortage or unavailability of such materials or for any accumulated excess
amounts of such materials in Manufacturer’s inventory. Moreover, ARI shall under
no circumstances be required to favor Manufacturer’s requirements for Materials
over ARI’s good faith requirements for Materials in connection with business
activities by ARI and its subsidiaries; [***].
(e) Materials Supplied by ARI. The Materials that are supplied directly to
Manufacturer by ARI will be purchased by Manufacturer from ARI at fair market
value, which will be consistent with ARI’s Market Pricing. In the absence of an
established Market Price, the sale price will consist of the ARI standard cost
plus [***]. The Materials that Manufacturer may purchase from ARI may include
fabricated parts available from ARI. Manufacturer shall inventory and store at
the Plant such Materials pending manufacturing of Parts and shall use good faith
efforts (taking into consideration any failure by ARI to supply Materials in the
event Materials are scarce, limited or in short supply) to maintain an inventory
of such Materials that is sufficient to manufacture Parts in accordance with the
Parts Specifications and ARI’s requirements; provided, however, that ARI shall
under no circumstances be required to favor Manufacturer’s requirements over
ARI’s good faith requirements in connection with business activities by ARI and
its subsidiaries, [***]. Title and risk of loss of such Materials shall pass to
Manufacturer FOB ARI’s facility. Manufacturer shall pay all freight costs and
related charges, and insure such Materials against all risks of loss or damage
due to fire, with extended coverage over such other risks as are customarily
insured against. Manufacturer shall not have the right to pledge, mortgage,
grant security interests in or otherwise encumber any of such Materials.
(f) Cost.
(1) Cost is defined as the standard cost established in the Seller’s ERP system.
For clarification, none of the following shall be included in Cost calculation:
pensions, retiree medical costs, costs related to environmental Proceedings,
costs related to labor Proceedings, costs related to any labor strike, stoppage
or slowdown, or depreciation. Cost will be subject to joint review and agreement
of the Parties. For the purposes of calculating Cost, the cost of Materials
shall be the actual cost paid by Seller to its suppliers. Each of the Parties
shall have the

2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.

right to audit the calculation of Cost, including price at which Parts are sold
by Seller to Buyer, at all reasonable times by appointment during regular
business hours.
(g)    Payment Terms. Payment terms are within thirty (30) business days of the
receipt of invoice.
    4.     License
(1) ARI hereby grants for the Term hereof a personal, non­exclusive,
non-assignable license to Manufacturer of certain of ARI's intellectual
property, including, but not limited to, the designs, specifications, concepts,
processes, trade secrets, and know-how for Parts, including any improvements
thereto developed during the term hereof by ARI (the “Licensed Intellectual
Property”), solely as necessary for Manufacturer to manufacture at the Plant and
sell Parts to ARI hereunder during the Term hereof (the “License”).
(2) Manufacturer covenants and agrees that it will, at any time upon request,
execute and deliver any and all documents requested by ARI to evidence ARI’s
title and ownership in and to such Licensed Intellectual Property, including any
improvements thereto used or developed by Manufacturer and/or any of its
employees, officers, or agents, and take any and all other steps, that may be
necessary or desirable to perfect the title to such intellectual property in
ARI, its successors and assigns.
(3) During the Term, Manufacturer shall not, without ARI’s approval and other
than to ARI, manufacture, provide, distribute, market or sell any Parts, or any
other products or services utilizing any of the Licensed Intellectual Property;
provided, however, that, so long as Manufacturer does not use the Licensed
Intellectual Property in doing so, Manufacturer shall be entitled to
manufacture, provide, distribute, market and sell products or services that are
not produced or provided by ARI as of or prior to the Agreement Date.
(4) ARI reserves any and all rights, title, interest, benefits, and
opportunities not expressly granted to Manufacturer under this Agreement.
(5) Manufacturer shall not make any unlicensed use of, file any application for
registration, letters patent, or approval of, or claim any proprietary right in
or to any of the Licensed Intellectual Property or derivations or adaptations
thereof, and Manufacturer shall not in any way disclose to any third party any
ideas, engineering drawings, concepts, designs, processes, trade secrets, or
other intellectual property of ARI similar thereto.
(6) Manufacturer acknowledges ARI's title to and ARI’s rights in the Licensed
Intellectual Property and shall not do or permit to be done any act or thing
which will in any way impair the rights of ARI in and to the Licensed
Intellectual Property or the validity and/or enforceability thereof. During the
Term, Manufacturer shall not acquire any title or right in or to the Licensed
Intellectual Property or in any derivation, adaptation, or variation thereof by
reason of the License granted to Manufacturer or through Manufacturer's use of
the Licensed Intellectual Property. During the Term and thereafter, Manufacturer
shall not in any way attack the validity of, or disclose to a third party, or
claim any title or any other proprietary right in or to the Licensed
Intellectual Property, or in any derivation, adaptation, or variation thereof by

3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.

reason of the License granted to Manufacturer or through Manufacturer's use of
the Licensed Intellectual Property, the Parties intending and agreeing that all
use of the Licensed Intellectual Property by Manufacturer shall inure to the
benefit of ARI.
(7) Manufacturer recognizes the value of the goodwill associated with the
Licensed Intellectual Property and acknowledges that the Licensed Intellectual
Property, and all rights therein and the goodwill pertaining thereto, belong
exclusively to ARI. Manufacturer will not do anything that it knows or should
know will in any way damage or reflect adversely upon ARI or the Licensed
Intellectual Property.
(8) If Manufacturer learns of any infringement of the Licensed Intellectual
Property or of the existence or use of any design or other concept similar to
the Licensed Intellectual Property, then Manufacturer shall promptly notify ARI.
ARI shall determine, in its sole discretion and (subject to Manufacturer’s
indemnification obligations hereunder) at its sole cost, what legal proceedings
or other action, if any, shall be taken, by whom, how such proceedings or other
action shall be conducted and in whose name such proceedings or other action
shall be performed. Any legal proceedings instituted shall be for the sole
benefit and (subject to Manufacturer’s indemnification obligations hereunder) at
the sole cost of ARI.
(9) Upon ARI’s reasonable request, Manufacturer shall cooperate with ARI in the
prosecution of any application that ARI may desire to file or in the conduct of
any litigation relating to the Licensed Intellectual Property; provided,
however, that such prosecution of any application or litigation shall (subject
to Manufacturer’s indemnification obligations hereunder) be at the sole cost of
ARI. Manufacturer shall execute any additional documents reasonably proposed by
ARI, and do or have done all things as may be reasonably requested by ARI to
vest and/or confirm the sole and exclusive ownership of all right, title and
interest, in and to the Licensed Intellectual Property in favor of ARI, and its
successors and assigns, subject to the License granted hereunder.
5. Representations and Warranties of Manufacturer. Manufacturer hereby makes the
following representations and warranties to ARI, each of which shall be true as
of the Agreement Date and throughout the Term of this Agreement:
(a) Authorization to Conduct Business. Manufacturer is duly authorized to
transact business in the manner contemplated by this Agreement.
(b) Adherence to Laws. Manufacturer has and will adhere to all Applicable Laws
relating to Manufacturer's performance of its obligations under this Agreement
(including all applicable environmental, health, safety and labor laws and
regulations).
(c) Authority. Manufacturer has full power and authority to enter into and
perform (1) this Agreement and (2) all documents and instruments to be executed
by Manufacturer pursuant to this Agreement. This Agreement has been duly
executed and delivered by Manufacturer and is enforceable in accordance with its
terms.
(d) Permit. Manufacturer has obtained, or prior to the time it commences
production of the Products will have obtained, any Permits required in
connection with the production and sale of

4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.

Parts, and will furnish copies or other evidence satisfactory to ARI of all such
approvals upon the request of ARI
(e) Litigation. There is no pending litigation or outstanding Court Orders of
any Governmental Authority that would materially impact or affect this Agreement
or Manufacturer's execution or performance hereof. There are no outstanding
Court Orders of any Governmental Authority against or involving Manufacturer, or
Proceedings pending or threatened against or involving Manufacturer, which are
reasonably likely to materially adversely affect Manufacturer's rights to
manufacture and sell Parts.
(f) AAR. Manufacturer shall maintain all appropriate certifications required by
AAR for manufacturing and sale of Parts hereunder. Manufacturer is and will be
in good standing with the AAR. Manufacturer shall provide evidence of its AAR
certifications required hereunder to ARI upon its request.
(g) Limitations. Except for the specific representations and warranties
expressly made by Manufacturer in this Agreement, Manufacturer makes no other
warranty or representation, express or implied, at law or in equity, in respect
of Parts.
6. Representations and Warranties of ARI. ARI hereby makes the following
representations and warranties to Manufacturer, each of which shall be true as
of the Agreement Date and throughout the Term of this Agreement:
(a) Authorization to Conduct Business. ARI is duly authorized to transact
business in the manner contemplated by this Agreement.
(b) Adherence to Laws. ARI has and will adhere to all Applicable Laws relating
to ARI’s performance of its obligations under this Agreement.
(c) Authority. ARI has full power and authority to enter into and perform (1)
this Agreement and (2) all documents and instruments to be executed by ARI
pursuant to this Agreement. This Agreement has been approved by the ARI board of
directors and duly executed and delivered by ARI and is enforceable in
accordance with its terms.
(d) Permit. No Permit is required for the execution and delivery by ARI of this
Agreement and the consummation by ARI of the transactions contemplated by this
Agreement.
(e) Intellectual Property. ARI has the power to grant the License as
contemplated by this Agreement.
(f) Litigation. There is no pending litigation or outstanding Court Orders of
any Governmental Authority that would materially impact or affect this Agreement
or ARI’s execution or performance thereof.
(g) Materials. ARI performance of its obligations under this Agreement does not
breach or otherwise violate any agreement between ARI and those third parties
supplying Materials.
(h) Limitations. Except for the specific representations and warranties
expressly made by

5

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.

ARI in this Section 6, ARI makes no other warranty or representation, express or
implied, at law or in equity, in respect of the Licensed Intellectual Property,
the License, or Parts.
7. Other Covenants of Seller. Seller hereby covenants as follows:
(a) Access and Audit Rights. Seller shall provide access to representatives of
Buyer, at all reasonable times by appointment during regular business hours, to
Seller’s plant where Parts that are being purchased by Buyer are being
manufactured and, regardless of where located, to all written records and
documents with respect to, without limitation, (1) the manufacture, sale and
inspection of such Parts, (2) the costs of manufacturing of such Parts and, with
respect to Section 4, performing Manufacturer's other obligations hereunder, and
(3) the pricing and volume for such Parts. This Section 7(a) is subject in all
respects to Section 8 of this Agreement.
(b) Quality Assurance. Prior to release of any Parts to Buyer that are being
purchased by Buyer, all such Parts shall conform to Seller's warranties
contained herein and Parts Specifications. Manufacturer shall keep records of
any test results with respect to such Parts and other records of manufacturing
such Parts for at least one (1) year after delivery to Buyer and in any case
throughout the warranty period of each such Part. Upon request of Buyer, Seller
will provide to Buyer and Buyer’s applicable customers with copies of such test
results and/or records, as requested by Buyer. If required by Applicable Law,
Seller will permit each of Buyer and Buyer’s customers to have its
representatives present at any such testing. Buyer will define and require
Seller’s adherence to quality standards similar to those applied to similar
Parts manufactured by Buyer or its subsidiaries.
(c) Product Warranty. Seller shall be solely responsible for any warranty claims
related to Parts sold by Seller to Buyer hereunder and Seller shall, at its cost
and expense, indemnify and defend Buyer for any such claims.
8. Non- Disclosure Covenant.
(a)
Acknowledgments by the Parties.

(1) Each of the Parties acknowledges that: (a) the covenants in this Section 8
are a condition to each Party entering into this Agreement; (b) during the Term
and as a part of each Party's performance as contemplated hereunder, the Parties
will be afforded access to Confidential Information; (c) unauthorized disclosure
of such Confidential Information could have an adverse effect on the Parties and
their respective businesses; and (d) the provisions of this Section 8 are
reasonable and necessary to prevent the improper use or disclosure of
Confidential Information.
(2) Each Party is permitted to disclose any Confidential Information as required
by law; provided, however, that in any event that a Party or any of its
representatives becomes legally compelled to disclose any such information, such
Party shall provide the other Party with prompt written notice before such
disclosure, to the extent legally permissible and feasible, sufficient to enable
the Party whose information is so required to be disclosed to either seek a
protective order, at its expense, or other appropriate remedy preventing or
prohibiting such disclosure or to waive compliance with the provisions of this
Section 8 or both; provided, further, however, that no such notice will be
required to be given by ARI to Manufacturer with respect to any Confidential
Information that is required to be disclosed pursuant to binding rules and
regulations of the United States Securities and Exchange Commission.

6

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.

(b) Agreements of the Parties. In consideration of the mutual covenants and
agreements of the Parties contained in this Agreement, each of the Parties
covenants as follows:
(1) During and following the Term, each Party receiving Confidential Information
hereunder (in such capacity, the "Receiving Party") will hold in confidence the
Confidential Information of the other Party hereto (in such capacity, the
"Disclosing Party") and will not disclose it to any person except with the
specific prior written consent of the Disclosing Party or except as required by
law or as otherwise expressly permitted by the terms of this Agreement. The
Receiving Party will not use the Confidential Information of the Disclosing
Party, except during the Term in the course of performing the Receiving Party's
duties under or as contemplated pursuant to, this Agreement. This
confidentiality obligation shall apply to all Confidential Information whether
in its original form or a derivative form, and to all Confidential Information
whether received or observed by the Receiving Party prior to, on or after the
commencement of the Term. The Parties agree that no warranties are made
expressly or implicitly regarding accuracy or completeness of Confidential
Information provided under this Agreement.
(2) None of the foregoing obligations and restrictions apply to any part of the
Confidential Information that the Receiving Party demonstrates was or became
generally available to the public other than as a result of a disclosure by the
Receiving Party.
(3) During the Term, the Receiving Party will safeguard each tangible embodiment
of the Confidential Information (whether in the form of a document, record,
notebook, plan, model, component, device, or computer software or code, whether
embodied in a disk or in any other form (collectively, the "Proprietary
Items")). The Parties recognize that, as between themselves, all of the
Proprietary Items, whether or not developed by the Receiving Party, are the
exclusive property of the Disclosing Party. Upon termination of this Agreement
by either Party, or upon the request of the Disclosing Party during the Term,
the Receiving Party will return to the Disclosing Party or destroy all of the
Proprietary Items in the Receiving Party's possession or subject to the
Receiving Party's control, and the Receiving Party shall not retain any copies,
abstracts, sketches, or other physical embodiment of any of the Proprietary
Items.
(4) Any trade secrets of the Parties hereto will be entitled to all of the
protections and benefits under The Missouri Uniform Trade Secrets Act (§§417.450
to 417.467 of the Missouri Revised Statutes, as amended) and any other
Applicable Law. If any information that a Party deems to be a trade secret is
found by a court of competent jurisdiction not to be a trade secret for purposes
of this Agreement, such information will, nevertheless, be considered
Confidential Information for purposes of this Agreement. Each Party hereby
waives any requirement that the other Party submit proof of the economic value
of any trade secret or post a bond or other security.
(5) Except as expressly provided in Section 4(a), no license or right is granted
hereby to either Party, by implication or otherwise, with respect to or under
any patent application, patent, claims of patent or proprietary rights of the
other Party. Without limiting the generality of the foregoing and except as
expressly set forth in this Agreement, neither Party shall have the right to use
the other Party’s name, Intellectual Property or Confidential Information
without such other Party’s prior written consent.
(6) The Parties recognize that should a dispute or controversy arising from or

7

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.

relating to this Agreement be submitted for adjudication to any court,
arbitration panel, or other third party, the preservation of the secrecy of
Confidential Information may be jeopardized. All pleadings, documents,
testimony, and records relating to any such adjudication will be maintained in
secrecy and will be available for inspection by the Parties and their respective
attorneys and experts, who will agree, in advance and in writing, to receive and
maintain all such information in secrecy, except as may be limited by them in
writing. Nothing contained herein shall require either party to submit a dispute
to arbitration, or to agree to any such submission.
(7) Except as required by Applicable Law, neither party, without the prior
written consent of the other, shall issue any press release or make any other
public announcement or statement relating to ARI or containing any Confidential
Information.
9. [Intentionally Omitted]
10. Insurance. Manufacturer shall maintain, throughout the Term, the insurance
policies described in this Section 10.
(a) Contractual Liability. All insurance shall include contractual liability
insurance covering Manufacturer's obligations. Manufacturer shall have product
liability insurance for third party claims.
(b) Types of Insurance. During the Term, Seller shall maintain the following
insurance:
(1) Commercial General Liability insurance coverage including products and
completed operations, contractual liability, bodily injury and property damage.
This coverage shall include a waiver of subrogation, and shall be the excess
over any other valid and collectible insurance and written on an occurrence
basis with limits (x) of [***] per occurrence and in the aggregate in excess of
a [***] self-insured retention or (y) no less than those limits Seller maintains
as of the Agreement Date; and
(2) "All Risk" property damage insurance, including earthquake and flood
coverage in an amount not less than 100% of the insurable value thereof. The
coverage shall include a waiver of subrogation.
(c) General Requirements. All insurance coverage procured by Seller shall be
provided by insurance companies having policyholder ratings no lower than "A"
and financial ratings not lower than "XII" in the Best's Insurance Guide, latest
edition in effect as of the date of this Agreement.
11.     Independent Contractors.
(a) Disclaimer of Intent to Become Partners. ARI and Manufacturer shall not by
virtue of this Agreement be deemed partners or members of a joint venture. It is
expressly understood that each of the Parties is acting as an independent
contractor.
(b) No Agency. Except as expressly contemplated by Section 3(d), nothing
contained herein shall create an agency whereby either Party may bind the other
Party. Without limiting the generality of the foregoing, neither Party shall
(except as expressly contemplated by Section 3(d)), by

8

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.

virtue of this Agreement, have the right to (a) enter into contracts or
commitments on behalf of or in the name of the other Party; (b) sign the other
Party's name to any commercial paper, contract or other instrument; (c) contract
any debt or enter into any agreement, either express or implied, binding the
other Party to the payment of money; (d) receive or make payment for or on
behalf of the other Party; or (e) make promises or representations on behalf of
the other Party.
12. Delivery. Subject to this Agreement (provisions of which shall control in
case of any conflict), provision and sale of Parts to ARI by Manufacturer
hereunder shall be governed by and be in accordance with ARI’s standard purchase
order terms and conditions, attached hereto as Exhibit B, and provision and sale
of Parts to Manufacturer by ARI hereunder shall be governed by and be in
accordance with Manufacturer’s standard purchase order terms and conditions,
attached hereto as Exhibit C.
13. Changes/Additions and Modifications. Any changes, additions or modifications
to the Parts Specifications shall be subject to the prior written consent of
Manufacturer and ARI. Any changes, additions or modifications to the Parts
Specifications as aforesaid shall not adversely affect railcars with respect to
which Parts are being provided and/or equipment used or to be used in connection
with Parts.
14. Indemnification.
(a) Indemnification by Seller. Seller will indemnify, defend and hold harmless
Buyer, Buyer's Affiliates and their customers against all Damages, arising from
(1) any breach of any representation, warranty or covenant of Seller under this
Agreement; or (2) any injury to persons or property arising from or related to
or resulting from Parts and/or their use in railcars into which Parts were
incorporated.
(b) Indemnification by ARI. ARI will indemnify, defend and hold harmless
Manufacturer and Manufacturer's Affiliates against all Damages arising from (1)
any breach of any representation, warranty or covenant of ARI under this
Agreement; or (2) any injury to persons or property arising from or related to
or resulting from Parts that results from: (i) defects in designs provided by
ARI; or (ii) defects attributable to Materials supplied by ARI pursuant to
Section 3(e) of this Agreement.
(c) Indemnification by Manufacturer. Manufacturer will indemnify, defend and
hold harmless ARI, ARI's Affiliates and their customers against all Damages,
arising from any injury to persons or property arising from or related to or
resulting from defects attributable to Materials procured pursuant Section 3(d)
of this Agreement.
(d) Remedies Non-Exclusive. The remedies provided in this Section 14 shall be in
addition to any other rights and remedies at law or equity.
15. Term and Termination.
(a) Effect. This Agreement will enter into force upon signature hereof by all
Parties and shall be effective as of the Agreement Date.
(b) Term. This Agreement shall terminate on December 31, 2020; provided,
however, that this Agreement may be terminated by either party upon six (6)
months prior written notice to the other party. All representations and
warranties of Parties under this Agreement relating to Parts will remain in
effect at all times during which Seller's warranties to Buyer with respect to
Parts remain in effect.

9

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.

(c) Immediate Termination.
(1) Any Party may terminate this Agreement immediately upon written notice to
the other Party, without liability for said termination, if any of the following
events occur: (1) the other Party files a voluntary petition in bankruptcy; (2)
the other Party is adjudged bankrupt; (3) a court assumes jurisdiction of the
assets of the other Party under a federal reorganization act; (4) a trustee or
receiver is appointed by a court for all or a substantial portion of the assets
of the other Party; (5) the other Party becomes insolvent or suspends its
business; or (6) the other Party makes an assignment of its assets for the
benefit of its creditors except as required in the ordinary course of business.
(2) Upon a Change in Control of either Party, this Agreement may be terminated
by either party upon prior written notice to the other party exercisable within
6 months of such Change in Control.
(d) Termination upon Notice and Cure. Any Party may terminate this Agreement for
a material breach or default of the Agreement by the other, provided that such
termination may be made only following the expiration of a thirty (30) day
period during which the other Party has failed to cure such breach after having
been given written notice of such breach.
(e) Effects of Termination. The following provisions of this Agreement shall
survive termination as indicated:
(1) Sections 3, 4(1), 5, 6, 7(b), 7(c), 10, 12, 13, and 16(b) shall survive only
to the extent Parts are manufactured during the Term.
(2) Section 7(a) shall survive only to the extent necessary to validate all
Costs.
(3) Sections 4(2) through 4(9), 8, 14, 16(a), 16(j), and 16(k) shall survive
indefinitely.
(4) Notwithstanding anything in the contrary contained in this Agreement, under
no circumstances shall the License extend to any Parts manufactured or sold by
Manufacturer for delivery after the Term or otherwise in breach of this
Agreement.
16. Miscellaneous.
(a) Jurisdiction; Service of Process. Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
shall be brought against either of the Parties in the courts of the State of
Missouri, County of St. Louis, or, if it has or can acquire jurisdiction, in the
United States District Court for the Eastern District of Missouri and each of
the Parties consents to the jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein. Process in any action or proceeding referred to in the
preceding sentence may be served on any Party anywhere in the world.
(b) Further Assurances. The Parties agree (1) to furnish upon request to each
other such further information, (2) to execute and deliver to each other such
other documents, and (3) to do such other acts and things, all as the other
Party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.

10

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.

(c) Waiver. The rights and remedies of the Parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any Party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by Applicable Law, (1) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one Party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other Party; (2) no waiver that may be
given by a Party will be applicable except in the specific instance for which it
is given; and (3) no notice to or demand on one Party will be deemed to be a
waiver of any obligation of such Party or of the right of the Party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.
(d) Entire Agreement and Modification. This Agreement is the entire Agreement
between the Parties with respect to the subject matter of this Agreement and may
not be amended except by a written agreement executed by each of the Parties
hereto. Notwithstanding the foregoing, nothing contained in this Agreement is
intended to modify, supersede, replace or amend that certain Purchasing and
Engineering Services Agreement and License entered into between ARI and
Manufacturer on January 7, 2013 and that certain Repair Services and Support
Agreement entered into between ARI and Manufacturer on April 27, 2015.
(e) Assignments, Successors, and No Third-party Rights. Neither Party may assign
any of its rights under this Agreement without the prior consent of the other
Party, which may be withheld in the consenting Party's sole discretion. Subject
to the preceding sentences, this Agreement will apply to, be binding in all
respects upon, and inure to the benefit of the successors and permitted assigns
of the Parties. Nothing expressed or referred to in this Agreement will be
construed to give any Person other than the Parties to this Agreement any legal
or equitable right, remedy, or claim under or with respect to this Agreement or
any provision of this Agreement. This Agreement and all of its provisions and
conditions are for the sole and exclusive benefit of the Parties to this
Agreement and their successors and assigns.
(f) Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
(g) Section Headings, Construction. The headings of Sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation. All references to "Section" or "Sections" refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word "including" does not
limit the preceding words or terms. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.
(h) Intentionally deleted.

11

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.

(i) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.
(j) Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if (and then two business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:
If to ARI:
American Railcar Industries, Inc.
If to Manufacturer:
ACF Industries, LLC
 
100 Clark Street
 
101 Clark Street
 
St. Charles, MO 63301
 
St. Charles, MO 63301
 
Attn: Chief Executive Officer
 
Attn: President

Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.
(k) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of New York without giving effect
to any choice or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than the State of New York.
[THE REMAINDER OF THIS PAGE HAS INTENTIONALLY BEEN LEFT BLANK. SIGNATURE PAGE
FOLLOWS.]

12

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.

IN WITNESS WHEREOF, the undersigned have entered into this Agreement as of the
date and year first written above.






AMERICAN RAILCAR INDUSTRIES, INC.




By:                     


Printed Name:             


Title:                 






ACF INDUSTRIES, LLC


By:                     


Printed Name:             
Title: ________________________













13

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.

APPENDIX 1-DEFINITIONS






"AAR" means the Association of American Railroads, or any successor
organization.


"Affiliate" with respect to any Party, an Affiliate means any Person that such
Party directly or indirectly (a) holds 50% or more of the nominal value of the
issued share capital; (b) has 50% or more of the voting power at general
meetings; (c) has the power to appoint a majority of the directors; or (d)
otherwise directs the activities of such Person; provided, however, that any
such Person shall only be deemed to be an Affiliate as long as such relationship
exists.


"Agreement" has the meaning set forth in the preamble of this Agreement.
"Agreement Date" has the meaning set forth in the preamble of this Agreement.
"Applicable Law" means any statute, law, ordinance, decree, order, injunction,
rule, directive, or regulation of any Governmental Authority.


"ARI" has the meaning set forth in the preamble to this Agreement.


"Change in Control" means a direct or indirect transfer of ownership in a Party,
whether voluntary or by law, such that one or more transferees that did not
immediately prior to such transfer control fifty percent (50%) or more of the
Party’s voting rights directly or indirectly controls fifty percent (50%) or
more of the Party’s voting rights after such transfer.


"Confidential Information" means any and all: (a) trade secrets concerning the
business and affairs of a Party, product specifications, data, know-how,
formulae, compositions, processes, designs, sketches, photographs, graphs,
drawings, samples, inventions and ideas, past, current, and planned research and
development, current and planned manufacturing or distribution methods and
processes, customer lists, current and anticipated customer requirements, price
lists, market studies, business plans, computer software and programs (including
object code and source code), computer software and database technologies,
systems, structures, and architectures (and related formulae, compositions,
processes, improvements, devices, know-how, inventions, discoveries, concepts,
ideas, designs, methods, and information) and any other information, however
documented, that is a trade secret within the meaning of The Missouri Uniform
Trade Secrets Act (§§417.450 to 417.467 of the Missouri Revised Statutes, as
amended); and (b) information concerning the business and affairs of a Party
(which includes historical financial statements, financial results and position,
financial projections and budgets, historical and projected sales, capital
spending budgets and plans, the names and backgrounds of key personnel,
personnel training, techniques, and materials) however documented; and (c)
notes, analysis, compilations, studies, summaries, and other material prepared
by or for a Party containing or based, in whole or in part, on any information
included in the foregoing. The term "Confidential Information" shall include the
terms of this Agreement and the fact that the Parties have executed this
Agreement.


"Copyrights" means all copyrights in both published works and unpublished works.

14

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.



"Cost" has the meaning set forth in Section 3(f) of this Agreement.


"Court Order" means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any Governmental
Authority or by any arbitrator.


"Damages" means any actual and direct loss, liability, claim, damage, expense
(including costs of investigation and defense and reasonable attorneys' fees),
whether or not involving a third-party claim.


"Disclosing Party" has the meaning set forth in Section 8(b)(1) of this
Agreement.


"Fees" has the meaning set forth in Section 3(f)(1) of this Agreement.


"Governmental Authority" means any: (a) nation, state, county, city, town,
borough, village, district or other jurisdiction; (b) federal, state, local,
municipal, foreign or other government; (c) governmental or quasi-governmental
body of any nature (including any agency, branch, department, board, commission,
court, tribunal or other entity exercising governmental or quasi-governmental
powers); (d) multinational organization or body; (e) body exercising, or
entitled or purporting to exercise, any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power; (f) any regulatory
or self-regulatory authority compliance with which is required by Law; or (g) an
official of any of the foregoing.


"Intellectual Property" includes: Trademarks; Patents; and Copyrights.


"Manufacturer" has the meaning set forth in the preamble to this Agreement.


"Market Price" or "Market Pricing" means then current price or pricing at which
Materials and/or Parts can be bought or sold in transactions with third parties.


"Materials" has the meaning set forth in Section 3(a) of this Agreement.


"Parts" has the meaning set forth in the recitals of this Agreement.


"Party" has the meaning set forth in the preamble of this Agreement.
"Patents" means all patents, patent applications, and inventions and discoveries
that may be patentable.


"Permits" means any approvals, consents, licenses, permits, certificates,
orders, authorizations and approvals from any Person or Governmental Authority.


"Person" means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Authority.


"Plants" has the meaning set forth in the recitals of this Agreement.

15

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.



"Proceeding" means any action, arbitration, audit, hearing, charge, compliant,
investigation, litigation, petition, or suit (whether civil, criminal,
administrative, investigative, or informal) commenced, brought, conducted, or
heard by or before, or otherwise involving, any Governmental Authority or
arbitrator.


"Parts Specifications" means the specifications for Parts, which specifications
shall be provided to Seller by Buyer.


"Proprietary Items" has the meaning set forth in Section 8(b)(3) of this
Agreement.


"Receiving Party" has the meaning set forth in Section 8(b)(1) of this
Agreement.


"Term" means the period of time from the Agreement Date until this Agreement is
terminated in accordance with the terms of Section 15.


"Trademarks” means any names or marks, including all fictional business names,
trading names, registered and unregistered trademarks, service marks, and
applications.











16

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.

Exhibit A
Market Priced Items


[***]

17

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.

Exhibit B
(Please see attached ARI STANDARD PURCHASE ORDER TERMS AND CONDITIONS FOR GOODS
AND/OR SERVICES)


[***]





18

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.

Exhibit C
(Please see attached ACF STANDARD PURCHASE ORDER TERMS AND CONDITIONS FOR GOODS
AND/OR SERVICES)




[***]



19